Citation Nr: 0412497	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a recurring and chronic 
back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from December 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that denied 
appellant's application to reopen a claim for service 
connection for a recurring, chronic back disorder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).   
Appellant's request to reopen the claim was submitted in 
January 2001, after enactment of the VCAA.  The VCAA 
accordingly applies to this claim.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also places a heightened requirement on VA 
to assist a claimant in developing his claim.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his claim, unless no reasonable possibility 
exists that further evidence would aid in substantiating it.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
The VCAA particularly requires VA to make as many requests as 
necessary to obtain relevant records from a Federal 
department or agency, to include service medical records.  38 
C.F.R. § 3.159(c)(2) (2003).  The Board notes that 
appellant's service medical records are not on file, except 
for appellant's induction physical examination.  It appears 
that contact with the National Personnel Records Center has 
resulted in no additional service medical records being 
provided.  The veteran has reported that he has lost all the 
records that he had at a fire at his house.  It does not 
appear, however, that there has been an attempt to obtain 
service personnel records.  Moreover, an attempt to obtain 
any morning sick call reports will also be undertaken.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection for 
recurrent, chronic back disorder have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice should include 
a list of evidence currently on file, a 
definition of "new and material 
evidence," and an invitation to 
appellant to "give us all you've got" 
in support of his contention that his 
preexisting back disorder was 
aggravated by military service.

2.  The RO should request copies of 
appellant's service medical records, 
service personnel record, and morning 
sick call reports, from any and all 
Federal agencies that may currently 
have those files.  Requests for the 
records and written responses from the 
agencies should be associated with the 
claims file.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's application to reopen his 
claim for service connection for 
recurrent, chronic back disorder.  In 
its readjudication, RO should consider 
VA's heightened obligation to consider 
the benefit-of-the-doubt rule for cases 
in which essential service medical 
records were presumably lost or 
destroyed while in government custody.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




